UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 001-03196 CONSOLIDATED NATURAL GAS COMPANY (Exact name of registrant as specified in its charter) 120 Tredegar Street Richmond, Virginia23219 (804) 819-2000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 6.625% debentures due December1, 2013 (Title of each class of securities covered by this Form) None. (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) o Rule 12h-3(b)(1)(i) x Rule 12g-4(a)(1)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date:Zero (0) Pursuant to the requirements of the Securities Exchange Act of 1934, Dominion Resources, Inc., as successor by merger to Consolidated Natural Gas Company, has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. DOMINION RESOURCES, INC. Date:July 18, 2007 By:/s/James L. Sanderlin James L. Sanderlin Senior Vice President - Law
